Citation Nr: 0732430	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  00-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased evaluation greater than 40 
percent for lumbar disc disease.  

2.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right hernia repair as 
a result of treatment received from a Department of Veterans 
Affairs medical facility. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1976 to April 
1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO decision continuing a 40 
percent rating for degenerative lumbar disc disease with 
myofascial pain syndrome.  This appeal also comes before the 
Board from a June 2000 RO decision denying the veteran's 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151.  The appeal was remanded by the Board in November 
2005 for additional development. 

In June 2005, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board received additional evidence from the veteran in 
September 2007 consisting of a VA prescription form and 
statements from the veteran's wife.  The evidence was 
accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2006).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbar disc disease is manifested by severe 
limitation of motion with pain, tenderness on palpation, 
muscle spasms and and flare-ups, without objective evidence 
of ankylosis, pronounced disc disease with symptoms 
compatible with sciatic neuropathy, absent ankle jerk, 
incapacitating episodes of at least 6 weeks during a 12 month 
period, cord involvement, or abnormal mobility requiring a 
neck brace or long leg braces.  

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
disc disease have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292 (2003), 
General Rating Formula for Diseases and Injuries of the 
Spine (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
May 2001, May 2003, October 2005 and July 2006, after the 
initial decision on the degenerative disc disease claim in 
August 1999.  The Board also notes that the RO provided the 
veteran notice regarding disability ratings and effective 
dates in the July 2006 correspondence.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the enhanced duty to notify provisions under the 
VCAA were not met prior to the initial unfavorable agency of 
original jurisdiction decision on the claim, the Board finds 
that any defects with respect to the timing of the VCAA 
notice requirements were harmless errors in this case.  The 
claim was readjudicated subsequent to the VCAA notices by the 
RO, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  In addition, said notices were provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board.  Furthermore, the veteran has 
been provided with every opportunity to submit evidence and 
arguments in support of his claim, to respond to VA notices, 
and to participate effectively in the processing of the 
claim.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, a hearing was held before the Board in 
June 2005 and VA Compensation and Pension Examinations were 
conducted in June 1999, August 2000, March 2003, January 2006 
and January 2007.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  The 
Board further finds that the RO complied with the November 
2005 Remand regarding the lumbar disc disease issue.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board 
will proceed with appellate review on that issue. 

The veteran asserts that he is entitled to a disability 
rating in excess of 40 percent for lumbar disc disease 
because he experienced constant back pain with radiating pain 
to his lower extremities.  The veteran also contends that he 
had flare-ups approximately once a month for 4-7 days which 
were incapacitating.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2007).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 40 percent evaluation for 
degenerative disc disease under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, formerly Diagnostic Code 5293-5292.  

The veteran filed his claim for an increased evaluation for 
degenerative disc disease in April 1999.  The Board observes 
that the schedular criteria for rating spine disabilities 
have been amended twice during the pendency of the veteran's 
appeal.  The rating criteria pertaining to intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
was amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all the regulation changes in adjudicating 
the veteran's claim.  The February 2000, May 2003 and March 
2004 supplemental statements of the case considered the old 
and new criteria for evaluating disc disease and general 
diseases of the lumbar spine.  The old and new rating 
criteria were also provided to the veteran and his 
representative in these documents.  Therefore, there is no 
prejudice to the veteran by this Board decision considering 
the regulation changes in adjudicating his increased rating 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. §  4.6 (2007).  The Board 
notes that the highest evaluation under this code is 40 
percent.  Since the veteran's spine disability is already 
evaluated at 40 percent, the veteran cannot be afforded a 
higher evaluation under this code and therefore, Board will 
not be addressing the veteran's claim under this code.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.  The Board notes, however, 
that the highest evaluation under this code is 40 percent.  
Since the veteran's spine disability cannot be rated higher 
than 40 percent under this code, the Board will not be 
addressing the veteran's claim under this code.  

Effective from September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, a 10% 
evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the spine is fixed in flexion or 
extension".  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information).  The 
Board has reviewed all the medical evidence of record 
associated with the claims file and concludes that it does 
not show unfavorable ankylosis of the veteran's spine.  As 
such, the veteran is not entitled to an increased (50 or 100 
percent) evaluation under this code.  

Regarding degenerative disc disease, the Board will assess 
his disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

In the June 1999 VA Compensation and Pension Examination, the 
veteran's strength was 5 out of 5 throughout his lower 
extremities bilaterally.  Deep tendon reflexes were 2 at the 
knees bilaterally.  He had a decreased right ankle jerk at 1 
and left ankle jerk was 2.  His toes were down going 
bilaterally.  A sensory examination revealed no deficits to 
light touch, pinprick or proprioceptive testing.  The veteran 
ambulated with an antalgic tandem gait.  He was able to stand 
on his heels and toes.  He had a negative Romberg sign.  
There did not appear to be significant posterolateral 
osteophytic disease suggestive of nerve root impingement.  

In the August 2000 VA Compensation and Pension Examination, 
the veteran had 4 out of 5 strength in his left quadricep, 4 
out of 5 strength in the anterior tibialis and 5 out of 5 
strength in all other muscle groups.  He had 1+ deep tension 
reflex on the left and 2+ on the right.  All other reflexes 
were symmetric and equal.  He had an area of paraesthesia on 
the anterior left thigh and an area of hyperesthesia on the 
lateral aspect of the left thigh.

In a March 2003 VA Compensation and Pension Examination, the 
sensory examination was intact to pinprick with the exception 
of the left anterior thigh in a L2-L3 distribution.  
Decreased pinprick corresponded to the lateral femoral 
cutaneous nerve of the left leg.  Motor examination revealed 
normal muscle bulk and tone.  He had normal strength with hip 
flexion, leg extension in his hamstring muscles, anterior 
tibialis and gastrocnemius.  He was able to stand on his 
heels and toes.  His reflexes were 2+ and symmetric in the 
lower extremities bilaterally.  He did not have the straight 
leg raise sign.  

In the January 2006 VA Compensation and Pension Examination, 
the veteran had normal tone throughout motor testing in the 
upper and lower extremities bilaterally.  There was slight 
atrophy on the left gastroc.  Strength was 5 out of 5 
proximally and distally in the upper extremities bilaterally 
and 4 out of 5 in the lower extremities bilaterally including 
hip flexures, quadriceps, hamstrings, plantar flexion and 
dorsiflexion.  Reflexes were 1+ in the biceps, 
brachioradialis and triceps in the upper extremities 
bilaterally and 1+ in the patella and ankle in the lower 
extremities bilaterally.  His toes had flexor response 
bilaterally with no evidence of pathologic reflexes.  
Lasegue's maneuver was positive on the left and negative on 
the right.  

The January 2007 VA Compensation and Pension Examination 
included a neurological examination.  The veteran was walking 
preferentially on the right side and had mild wasting mostly 
in the left calf.  The veteran had 2+/4+ patellar reflexes 
and 2+/4+ bilateral Achilles reflexes.  The veteran could 
raise on heels or toes.  He could squat approximately 75 
percent and leaning toward the left.  The veteran had normal 
tandem walk and he had a negative Romberg testing and 
negative Babinski sign.  The veteran was negative at 40 
degrees on the right in straight leg raising test and 
negative 30 degrees on the left.  The veteran's right great 
toe was normal for proprioception tests, but his left great 
toe had 5 out of 7 incorrect responses.  Vibratory sensation 
was equal and normal bilaterally.  The veteran had normal and 
equal soft touch circumferentially in the thighs, legs and 
feet bilaterally.  The veteran had 5+/5+ power in grip 
strength in his hands bilaterally.  He had 5+/5+ in flexion 
and extension of his hips, knees, ankles and up going toes.   
The examiner found that there were normal deep tendon 
reflexes, no specific abnormalities on straight leg raising.  
There was no solid evidence of a radiculopathy.  

The examiner in January 2007 and March 2003 also diagnosed 
the veteran with meralgia paresthetica which effected the 
peripheral branch of two of the veteran's lumbar nerves and 
caused pain, numbness and burning sensations in his lower 
extremities.  The examiners indicated that this condition was 
not related to the veteran's service-connected disability and 
was unrelated to the veteran's spine.  

Applying the medical evidence to the above criteria, the 
veteran had complaints of radicular symptomatology, there was 
evidence of thoracic and lumbar paraspinal muscle spasms, as 
well as evidence of tenderness which radiated slightly to the 
right side.  The Board also finds that the veteran had 
relatively normal neurological symptoms, including reflexes, 
sensation, strength in the lower and upper extremities, mild 
atrophy and muscle tone.  Reflexes, including ankle jerk, 
have always been present.  The VA examinations did not 
demonstrate persistent symptoms compatible with sciatic 
neuropathy that were related to his spine injury.  The VA 
examiner contributed the veteran's symptoms including pain, 
numbness and burning to meralgia paresthetica, which was not 
related to a service-connected disability.  Therefore, the 
Board finds that these neurological symptoms are not a result 
of his service connected disc disease.  The Board concludes 
that given the minimal neurological symptoms that were 
attributed to his disc disease, the veteran is not entitled 
to an increased evaluation under this code.  

The Board also finds that the veteran is not entitled to 
separate evaluation for bladder or bowel control or erectile 
dysfunction because the January 2007 VA Compensation and 
Pension Examination did not find objective neurological 
abnormalities in these areas.  

Under the provisions of Diagnostic Code 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The September 2002 intervertebral disc syndrome changes which 
were incorporated into the September 2003 amendments 
stipulate that intervertebral disc syndrome (preoperatively 
or postoperatively) will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20% rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 
12 months; a 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; a 60% rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

The Board has reviewed all the medical evidence of record 
associated with the claims file, including all the treatment 
records, progress notes, and the VA Compensation and Pension 
Examinations.  The Board concludes that the veteran is not 
entitled to a 60 percent rating under the former or revised 
code, because the evidence does not show that bed rest was 
prescribed by a physician for at least 6 weeks in the past 
year.  The veteran has submitted a prescription form dated in 
July 2007 indicating that short term bed rest may be of 
benefit for the veteran's chronic left lumbar radiculopathy, 
however, the actual episodes where bed rest was prescribed is 
not shown.  The prescription form does not indicate that the 
veteran actually had incapacitating episodes or that the 
total duration of the episodes was at least 6 weeks in the 
past 12 months.  There is no indication on the prescription 
form when, if ever, bed rest was prescribed by a physician, 
just that bed rest may be beneficial to the veteran.  In the 
medical records there are indications that the VA physicians 
advised bed rest during flare ups.  There is, however, no 
indication that a physician prescribed bed rest for a total 
duration of at least 6 weeks during any 12 month period.  
Furthermore, in a January 2007 VA Examination, the examiner 
indicated that there was no documented incapacitation.  
Therefore, the Board finds that the evidence does not 
demonstrate that the veteran experienced incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months or any 12 month period.  

Finally, under the revised provisions of Diagnostic 
Code 5293, as previously stated, the orthopedic 
manifestations were contemplated in the schedular evaluation 
of 40 percent and the neurologic manifestations attributed to 
the veteran's service connected lumbar spine disability do 
not warrant a higher rating under his code.  

Also prior to the September 2003 regulation changes, 
Diagnostic Code 5285 pertained to residuals of a vertebrae 
fracture.  There is evidence that the veteran has a 
compression fracture of his vertebrae at T8.  The Board will 
address the veteran's entitlement to an increased rating 
under the former Diagnostic Code 5285.  Under this code, 
residuals of a vertebra fracture will be rated at 100 percent 
if there was cord involvement, the veteran was bedridden, or 
required long leg braces.  A 60 percent evaluation is 
warranted if there was no cord involvement with abnormal 
mobility requiring neck brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  The Board finds that the veteran is not 
entitled to an increased rating under this code because the 
medical evidence does not show that there was cord 
involvement in the T8 compression fracture.  The medical 
evidence also does not show that the veteran was bedridden or 
had abnormal mobility requiring leg or neck braces.  As such, 
the veteran is not entitled to an increased evaluation under 
this code. 

The Board recognizes the veteran's statements and his wife's 
statements regarding  his back disability and descriptions of 
his symptoms during flare-ups such as radiating pain in his 
lower extremities.  The Board acknowledges that the veteran 
and his wife are competent to give evidence that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The veteran and his wife, however, are 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of his symptoms because 
they do not have the requisite medical knowledge or training.  
See Espiritu v Derwinski, 2 Vet. App. 492 (1992).  The 
examiner also found that the veteran had meralgia 
paresthetica, which caused pain and burning sensations in the 
veteran's lower extremities.  The examiner indicated that the 
meralgia paresthetica was unrelated to the veteran's spine 
disability.  The veteran does not have the medical expertise 
required to determine if his symptoms were caused by the 
nonservice-connected meralgia paresthetica or his service-
connected lumbar disc disease.  Espiritu, supra.  

The Board is sympathetic to the veteran's disability.  
Unfortunately, the Board must rely on the competent evidence 
of record and may not make its own independent medical 
determinations regarding the symptomatology associated with 
the veteran's service-connected spine disability.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  In the present case, 
the only competent evidence of record suggests that there 
were no incapacitating episodes as defined by the regulation 
and the radiating pain and meralgia paresthetica were not 
related to his service-connected disability.  In rating the 
veteran's disability, the Board has considered the 
applicability of the benefit of the doubt rule.  However, a 
preponderance of the evidence is against assignment of a 
rating higher than 40 percent.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Also considering the veteran's complaints of pain and 
functional loss, the Board acknowledges the objective 
evidence of pain, including becoming unbalanced during 
examination, increased bilateral paraspinal muscle spasms and 
additional loss of range of motion.  The veteran, however, is 
already receiving the maximum rating for loss of range of 
motion under both the new and old rating criteria for his 
spine disability.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment during 
the relevant time period, such has been contemplated in the 
assignment of the current 40 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment.  The VA examiner 
could not opine, without speculation the effect the veteran's 
disability had on his occupation because of the veteran's 
work history.  There is evidence of medical treatment, 
however the medical evidence does not show frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Entitlement to an evaluation greater than 40 percent for 
lumbar disc disease is denied.  


REMAND

The veteran contends that procedures performed at the VAMC in 
Gainesville, Florida in 1997 resulted in an additional 
disability.  Specifically, he asserts that a hernia repair 
procedure resulted in nerve entrapment causing pain in his 
lower right abdomen and lower right testicle.  The veteran 
filed his claim for compensation under the provisions of 38 
U.S.C.A. § 1151.  

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361 (2007).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  38 C.F.R. § 3.361(c)(2) 
(2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

A VA examiner in January 2007 indicated that the veteran's 
ilionguinal nerve disability was the direct result of the 
hernia surgery in 1997.  The examiner also opined that there 
was no fault by the VA physician and nerve entrapment was a 
common complication of inguinal hernia repairs.  The examiner 
reviewed the medical records of the surgical procedure and 
concluded that there was no indication of carelessness, 
negligence or lack of skill by the March 1997 surgeon.  

The veteran contends that he was not advised by the 
physicians at the Gainesville VAMC of the risks associated 
with hernia surgery or of nerve entrapment prior to his 
surgery.  The veteran also contends that he did not sign an 
informed consent prior to the VA surgery.  The evidence of 
record contains records from Gainesville VAMC, but is devoid 
of any documentation regarding informed consent.  

In order to determine whether the veteran gave informed 
consent, the RO must attempt to obtain documentation of the 
veteran's informed consent.  In addition, if there are any 
other outstanding records pertaining to the veteran's 
hospitalization they should be obtained to enable a more 
comprehensive assessment of the degree of care that the 
veteran received during hospitalization.  See 38 C.F.R. 
§§ 3.361(d)(ii), 17.32(d) (2007).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA medical records from 
Gainesville VAMC pertaining to the hernia 
surgery in March 1997.  Include all pre-
operative, operative, and post-operative 
records including any laboratory tests, 
consultation reports, clinical notes, 
nursing notes, progress notes, and 
discharge summaries not associated with 
the claims file.  Also, obtain all consent 
forms signed by the veteran and any other 
evidence pertaining to informed consent.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.	After the above action has been 
completed, readjudicate the claim, 
applying 38 C.F.R. § 3.361.  If the 
determination is adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case, which 
includes citation to 38 C.F.R. § 3.361, 
and give them an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


